Citation Nr: 0419787	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for panic attacks.

2.  Entitlement to a disability rating in excess of 
20 percent for lumbosacral strain with arthritic changes.

3.  Entitlement to a disability rating in excess of 
10 percent for arthritis of the bilateral hips.

4.  Entitlement to a disability rating in excess of 
10 percent for eczema with tinea corporis and nummular 
dermatitis.

5.  Entitlement to a disability rating in excess of 
10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1996.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claim was pending at 
the RO in November 2000, the provisions of the VCAA are 
applicable to her claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what she must show to 
prevail in a claim, what information and evidence she is 
responsible for providing, and what evidence VA will secure.  
The RO has not provided any notice to the veteran informing 
her of the evidence required to substantiate her increased 
rating claims, or the relative responsibilities of the 
veteran and VA in developing that evidence.  The Board finds, 
therefore, that remand of the case is required.

In her August 2002 substantive appeal the veteran requested a 
hearing before the RO Decision Review Officer (DRO).  
Although she failed to appear for a hearing scheduled in 
March 2003, prior to the hearing she asked that the date of 
the hearing be rescheduled.  Following the March 2003 hearing 
date she again indicated that she wanted a hearing before the 
DRO.  That hearing has not yet been provided to her.

Additionally, the Board notes that the rating criteria for 
evaluating back disabilities were revised effective September 
23, 2002, and again with an effective date of September 26, 
2003.  See Schedule for Rating Disabilities, Intervertebral 
Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002); Schedule 
for Rating Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. Part 4).  The RO provided 
the September 2002 revised rating criteria to the veteran in 
a July 2003 supplemental statement of the case, and 
considered those criteria in increasing the rating for the 
low back disability from 10 to 20 percent.  The RO has not, 
however, provided the September 2003 version of the rating 
criteria to the veteran, or considered those criteria in 
determining the appropriate rating for the low back 
disability.

The Board notes that the veteran has not been provided a VA 
medical examination to determine the severity of her low back 
disability, including the bilateral hip disability, since 
October 2000.  A current examination, with consideration of 
the revised rating criteria, is required.

Subsequent to the February 2001 rating decision, the 
regulations pertaining to the evaluation of skin disorders 
were also revised, effective August 30, 2002.  See Schedule 
for Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 
31, 2002) (codified at 38 C.F.R. Part 4).  The RO provided 
the revised rating criteria to the veteran in the July 2003 
supplemental statement of the case, and considered those 
criteria in denying entitlement to a higher rating.  The 
veteran has not, however, been provided a VA dermatology 
examination to document the severity of her skin disorder in 
light of the revised rating criteria.  Although she was 
provided a medical examination in May 2003, that examination 
did not include review of the claims file.  For these reasons 
the Board finds that an additional examination is needed.

The available evidence indicates that the veteran has 
received treatment for her service-connected disabilities 
from the VA medical center (MC) in Columbia, South Carolina, 
and from a private medical care provider.  Although the RO 
obtained some of her VA treatment records, all of the 
relevant records were not requested from the VAMC, nor has 
the RO requested any of the treatment records from the 
private medical care provider.

In addition to the above, the Board notes that in the 
February 2001 rating decision the RO also denied entitlement 
to service connection for arthritis of the fingers, knees, 
and shoulders.  In her February 2002 notice of disagreement 
the veteran included a reference to pain in the shoulders, 
fingers, and knees.  Although she did not clearly express her 
intent to appeal the denial of service connection for 
arthritis of the fingers, knees, and shoulders, her statement 
should be liberally construed to include that issue.  See 
Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (VA 
is required to give a sympathetic reading to the veteran's 
filings by determining all potential claims raised by the 
evidence).  The veteran has not been provided a statement of 
the case regarding that issue, and it is, therefore, remanded 
to the RO for the issuance of a statement of the case and to 
give the veteran the opportunity to submit a substantive 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

According, the case is remanded to the RO for the following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should schedule a hearing for 
the veteran before the DRO.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disabilities since August 1999.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
RO should obtain the veteran's treatment 
records from the VAMC in Columbia, South 
Carolina.  If the RO is not able to 
obtain any identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

4.  The RO should provide the veteran a 
VA dermatology examination to determine 
the severity of her skin disorders.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should describe the 
manifestations of the skin disorder, in 
terms of the percent of the total body 
area and percent of exposed areas 
affected by lesions.  The examiner should 
also document the treatment given for the 
skin disorder, including the duration of 
use of any systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs.  Regarding any 
disfigurement of the head, face, or neck, 
the examiner should also describe any 
visible or palpable tissue loss and 
distortion or asymmetry of any features, 
and the size and characteristics of any 
lesions or residual scars in terms of the 
size, shape, and total square inches 
involved.

5.  The RO should afford the veteran a VA 
medical examination in order to document 
the severity of her low back and 
bilateral hip disability.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including X-rays, that are deemed 
necessary for an accurate assessment.

The examiner should determine the range 
of motion of the hips and lumbosacral 
spine, including any limitation of motion 
due to pain.  The examiner should also 
describe any muscle spasm, guarding, 
localized tenderness, abnormal gait, or 
abnormal spinal contour.  In addition, 
the examiner should determine whether the 
low back disability is manifested by any 
sciatic neuropathy or incapacitating 
episodes and, if so, document the 
duration of any incapacitating episodes 
during the previous year.  

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

7.  After undertaking any development 
deemed appropriate on the issue of 
entitlement to service connection for 
arthritis of the fingers, knees, and 
shoulders, the RO should re-adjudicate 
that issue.  If entitlement remains 
denied, the veteran and her 
representative should be provided a 
statement of the case pertaining to that 
issue and be given the opportunity to 
submit a substantive appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


